Citation Nr: 1826494	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for depression.

2.   Entitlement to service connection for anxiety.

3.   Entitlement to service connection for insomnia.

4.   Entitlement to service connection for chronic fatigue syndrome.

5.   Entitlement to service connection for a back disorder.

6.   Entitlement to service connection for a neck disorder.

7.   Entitlement to service connection for sinusitis. 

8.   Entitlement to service connection for allergic rhinitis.

9.   Entitlement to service connection for headaches.

10.   Entitlement to service connection for a lung disorder.
REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to June 1988 and again from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On his May 2014 substantive appeal (Form 9), the Veteran requested a videoconference hearing.  However, in January 2017, the Veteran's representative submitted a statement stating that the Veteran wished to cancel his hearing and withdraw his request.  Therefore, there is no outstanding hearing request.  38 C.F.R. § 20.704(e) (2017).  


FINDINGS OF FACT

1.   The most probative evidence of record establishes that the Veteran has major depressive disorder secondary to his PTSD.  

2.   The most probative evidence of record establishes that the Veteran has anxiety as a symptom of his PTSD; he does not have a separately diagnosed anxiety disorder.

3.   The most probative evidence of record establishes that the Veteran's insomnia and chronic sleep impairment are symptoms of his PTSD; he does not have separately diagnosed insomnia and sleep impairment disabilities.

4.   The most probative evidence of record establishes that the Veteran does not have chronic fatigue syndrome; he has fatigue related to the insomnia caused by his PTSD.

5.   The most probative evidence of record establishes that the Veteran's lumbar strain is not causally related to service, to include his in-service complaints of back pain.

6.   The Veteran did not have any in-service complaints related to his neck and service in the Southwest Asia Theater of Operations during the Gulf War is not a known cause of his neck disorder.

7.   The Veteran's allergic rhinitis clearly and unmistakably preexisted service and was not permanently worsened thereby.

8.   The Veteran's sinusitis clearly and unmistakably preexisted service and was not permanently worsened thereby.

9.   The Veteran's headaches are caused by his allergic rhinitis and sinusitis and are not related to his service. 

10.   The most probative evidence of record establishes that the Veteran does not have a chronic lung disorder related to service.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.   The criteria for entitlement to service connection for an anxiety disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.   The criteria for entitlement to service connection for insomnia (chronic sleep impairment) have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.

4.   The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.

5.   The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.

6.   The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.

7.   The criteria for entitlement to service connection for allergic rhinitis have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

8.   The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

9.   The criteria for entitlement to service connection for a headache disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

10.   The criteria for entitlement to service connection for a chronic lung disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has adopted an interim final rule extending this date to December 31, 2021).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.  

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Compensation under 38 U.S.C. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran's DD-214 states that he served in the Operation Desert Shield/Storm.  He is in receipt, among other decorations, of the Southwest Asia Service Medal and Kuwait Liberation Medal.  As such, his service records establish that he had service in the Southwest Asia theater of operations.

Major Depressive Disorder (Depression)

On most recent VA examination in June 2016, the Veteran was found to have a current diagnosis of major depressive disorder (MDD).  The examiner opined that the Veteran's depression was secondary to his PTSD.  By a June 2017 rating decision, the RO considered the Veteran's symptoms related to his major depressive disorder in continuing his 70 percent rating for PTSD; this means that the Veteran is currently being compensated for his MDD as well as his PTSD symptoms.  Regardless, for the purpose of this appeal, the Board finds that service connection for MDD is warranted as it has been determined that it was caused by his service-connected PTSD.

Anxiety, Insomnia, Chronic Fatigue Syndrome

The Veteran contends that he has anxiety, insomnia, and chronic fatigue related to service.  He is currently service-connected for posttraumatic stress disorder. 

The Veteran was afforded an acquired psychiatric examination in connection with his claim in October 2010.  On examination, he reported a history of anxiety, depression, flashbacks, and nightmares while serving during Operation Desert Storm in 1991.  He rated himself as moderately to severely anxious and depressed.  After a thorough examination, the examiner found that the Veteran met the criteria for posttraumatic stress disorder (PTSD) with no additional diagnoses.  The reported anxiety and insomnia were found to be symptoms of his PTSD.  

The Veteran was also afforded a Gulf War examination in October 2010.  On examination, he reported daily moderate to severe fatigue.  The examiner found that the criterion for new onset of debilitating fatigue had not been met; the Veteran did not meet at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.  Instead, the examiner explained that the Veteran's fatigue was related to his mental health condition, which also caused insomnia.  He stated that there is no indication that the Veteran's fatigue was related to Gulf War exposure.

In June 2016, the Veteran was again afforded a VA examination for his PTSD.  The examiner explicitly found that the Veteran did not have a separately diagnosed anxiety disorder and that his problems with sleep (insomnia) and fatigue were symptoms of his PTSD.

Based on the above, the Board finds that service connection is not warranted for chronic fatigue syndrome, anxiety, or insomnia.  There is no indication that the Veteran has been diagnosed with separately manifested disabilities.  Instead, the record demonstrates that his fatigue, anxiety, and insomnia are symptoms of his service-connected PTSD, for which he is currently being compensated.

Absent a showing of a separately diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Because these symptoms have been attributed to a known diagnosis, the Persian Gulf presumptions under 38 U.S.C. § 1117 are not for application.  

As such, the preponderance of the evidence is against service connection for these claims.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Low Back

VA examination from October 2010 shows that the Veteran has a current diagnosis of lumbar spine strain.  In addition, his service treatment records from June 1988 document that he experienced lower back pain for three days.  As such, the first and second elements of service connection have been met.

The question therefore becomes whether there is a so-called "nexus" between the Veteran's lumbar spine disorder and service.  There is only one medical opinion of record addressing this question and it is against the Veteran's claim.  Specifically, the October 2010 VA examiner opined that the Veteran's lumbar spine strain was not due to or caused by service or Gulf War exposures.  The examiner acknowledged the Veteran's in-service complaint of back pain for three days; however, he stated that the Veteran did not have additional symptoms after that complaint and no chronic condition related to that injury.  His post-military records also did not suggest that his back disorder began in service as the Veteran did not complain of back pain again until approximately 10 years post-service.  In addition, his October 1993 periodic examination report shows that his back was clinically normal.  

The Board finds this examination report highly probative as it provides a clear conclusion with supporting rationale.  The examiner reviewed the Veteran's entire file, considered his in-service complaints of back pain, and provided a clear conclusion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There are no medical opinions of record in support of the Veteran's claim.  The only evidence in support of his claim is his lay statements.  Although the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar strain and its relationship to an isolated in-service complaint of back pain.  This requires specialized medical knowledge of the musculoskeletal system, which the Veteran has not demonstrated.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).

In addition, because the Veteran's lumbar pain has been attributed to a known diagnosis, the Persian Gulf presumptions under 38 U.S.C. § 1117 are not for application.  

For these reasons, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's lumbar spine strain is not related to service.  As such, service connection for a lumbar spine disability must be denied.

Cervical Spine Strain with Degenerative Narrowing of Foramina

An October 2010 VA examination confirmed that the Veteran has a diagnosis of cervical spine strain with degenerative narrowing of foramina.  However, he did not have any complaints related to his neck during active duty.  Indeed, on VA examination, the Veteran reported that he was not sure when his neck complaints began.  On his September 1993 post-service report of medical history for the National Guard, he did not report any issues related to his neck.  VA treatment records from October 2007 note pain in the upper back that began approximately one month prior.  He complained of neck pain again in October 2007; May 2008; July 2008; September 2008.  This suggests that the Veteran's neck issues had their onset several years post-service.

To the extent the Veteran generally ascribes his current neck disorder to his Gulf War service, the Board notes that on VA examination in October 2010, the examiner found that his neck pain was from a diagnoseable disease of known cause and that cervical spine strain with degenerative narrowing of foramina is not one of the conditions that have been associated with Gulf War service.  

With regard to the Veteran's lay statements, the Board finds it highly probative that the Veteran himself did not know when his neck pain started.  In addition, he has not alleged a specific in-service injury to his neck.  To the extent the Veteran himself has stated that his neck is related to service, because he has not been shown to have the requisite medical knowledge to determine causation, his statements on the matter are mere conjecture and lack probative weight.

In summary, the Board finds that the most probative evidence shows that the Veteran did not have any in-service injury of the neck and the medical evidence does not support that his claimed neck disorder is related to his Gulf War service.  For these reasons, the preponderance of the evidence is against the claim and it must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Allergic Rhinitis, Sinusitis, Headaches

In addition to the basic legal authority governing service connection cited above, pertinent to this claim, it is noted that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  To rebut the presumption of soundness in 38 U.S.C. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id. 

An injury or disease that has been determined to be pre-existing will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003).

The Veteran's January 1988 Report of Medical Examination does not document a history of sinusitis or allergic rhinitis.  As such, it cannot be said that these conditions were "noted" on examination.  Although the Veteran reported these conditions on his January 1988 Report of Medical History, as noted above, the existence of disorders prior to active military service reported by the Veteran as medical history do not constitute a notation of such disorders.

Therefore, the Veteran is presumed sound on entry as to those disorders.  However, soundness may be rebutted by clear and unmistakable evidence that these disorders existed prior to service and that they were not aggravated thereby.

The Board finds that the October 2010 VA examination meets the requirements to rebut the presumption of soundness.  In this regard, the examiner noted that the Veteran's report of medical history clearly shows that he reported having a sinus condition that pre-existed service.  In addition, on review of the entire record, the examiner opined that it was clear that the Veteran's allergic rhinitis and sinusitis was not aggravated or in any way worsened during service.  The examiner acknowledged that the Veteran did continue to have sinus/allergy problems during service, although there were no visits or treatment records (other than a comment on a routine physical that the Veteran used over-the-counter treatment for his sinuses).  On separation, the Veteran did not report a worsening of his sinuses and allergies and there is no indication that it was any more than occasional, which he had prior to service.  

The examiner explained that allergic rhinitis/sinusitis tends to be a chronic or recurrent condition, but there is lack of evidence during or in the years following service, to indicate aggravation.  The examiner acknowledged that there was recent aggravation of symptoms in the last several years as shown in private treatment records; however, an increase in symptoms 10 years post-service, with no complaints in service, makes aggravation not likely to be related to events in service.  The examiner additionally noted that on periodic examination for the National Guard in October 1993, the Veteran reported that his sinusitis needed to be checked.  However, there was no showing of a worsening of his symptoms even at that time.  The Veteran reported that he continued to use over-the-counter medication.

In addition, with regard to the Veteran's headaches, the October 2010 VA examiner opined that they were most likely related to the Veteran's allergic rhinitis and sinusitis, which is consistent with his National Guard records whereby the Veteran reported having headaches for a month related to his sinusitis and hay fever.

Essentially, the examiner opined that the Veteran's allergic rhinitis/sinusitis disorder, despite being active in service, did not undergo any worsening as there are no reports in the records of the Veteran seeking treatment for these disorders in service.  Post-service, the Veteran continued to take over-the-counter medication to treat his disorders.  There was a later increase in severity, but there is no probative evidence to suggest that this aggravation is in anyway related to service; to include his Gulf War service as research studies do not suggest a link between these disorders and Gulf War service.  The examiner additionally explained why it was felt that the Veteran's headaches were related to his sinusitis/allergic rhinitis.  The Board finds this opinion highly probative as the examiner considered the Veteran's entire medical history and provided clear conclusions with supporting rationale.  See Nieves, supra.  

There are no other medical opinions in support of the Veteran's claims.  The only evidence in support of a nexus is the Veteran's own lay statements.  He is competent to describe symptoms related to his sinusitis, allergic rhinitis, and headaches.  In addition, he is competent to state that his symptoms have worsened.  However, the Board finds the medical opinion of the VA examiner outweighs the Veteran's statements.  Although he is able to state his symptoms have worsened, he is not competent to state that any aggravation of symptoms is due to service.  With regard to his headaches, the Veteran himself has seemingly attributed them to either his neck disorder or his allergic rhinitis/sinusitis.  To the extent he has attempted to directly relate them to service, the Board finds that because he does not have the requisite medical expertise, his opinions lack probative weight and are mere conjecture.

For these reasons, the preponderance of the evidence is against the claims and they must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lung Disorder

The Veteran's service treatment records document that he complained of shortness of breath; however, his pulmonary function studies were within normal limits.  There was no diagnosis rendered at the time of presentation.  He was afforded a VA examination in October 2010.  The examiner noted that the Veteran had a PFT during service indicating mild restriction and one again in 2007, post-service.  She stated that at the time of examination, there was no chronic lung condition and no pathology to found by which to determine that it was related to his Gulf War service.  On examination, the Veteran specifically denied any chronic lung complaints but stated that sometimes he has bronchitis with his allergy problems.  He reported that his coughing had begun "recently" (in October 2010) and that he had a cough at the time of examination for the past couple of days.

In addition, his VA treatment records dated to May 2016 do not document any disabilities related to the lungs.  Indeed, the only time the Veteran was treated for his lungs was in December 2011 whereby he was found to have an acute upper respiratory infection.  Even during his infection, the Veteran's lungs had good expansion, were clear bilaterally, and he had no wheezing, rales, or rhonchi.

Although the Veteran did have a report of mild restriction of the lungs in service, since that time, he has not had any chronic symptoms that could be attributed to an undiagnosed illness.  In addition, he does not have a currently diagnosed disability for VA purposes.  As such, service connection must be denied.


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for insomnia is denied. 

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.


Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a lung disorder is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


